Citation Nr: 1628885	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Barrett's mucosa, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hernias, to include as secondary to Barrett's mucosa.

3.  Entitlement to an initial, compensable rating for diabetic retinopathy. 

4.  Entitlement to at total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for Barrett's mucosa and hernias as secondary to Barrett's mucosa; granted service connection and assigned initial zero percent (noncompensable)  rating, each,  for diabetic retinopathy and erectile dysfunction, effective November 17. 2008;  and denied a TDIU.  In October 2009, the Veteran filed a notice of disagreement (NOD) as to the initial ratings assigned for diabetic retinopathy and erectile dysfunction and the denials of  service connection for Barrett's mucosa and hernias, and a TDIU. The RO issued a statement of the case (SOC) as to these five issues in July 2010, and the Veteran filed a substantive appeal as to all five issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In June 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the erectile dysfunction claim.

In April 2013, the Board dismissed the claim of entitlement to a higher rating for erectile dysfunction and remanded the remaining claims on appeal for further action. 

In addition to the paper claims file, the Veteran now has paperless, electronic records stored in the Veterans Benefits Management System (VBMS), and Virtual VA claims processing systems.  All such records have been reviewed.

The Board's decision addressing the claim for a compensable rating for diabetic retinopathy is set forth below.  The remaining claims are addressed in the remand following the order; these matters are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


.FINDINGS OF FACT

1.All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the November 2008 effective date of the award of service connection, the Veteran's service-connected diabetic retinopathy has been manifested by corrected distant and near vision of no less than 20/40 in either eye; no visual field impairment has been shown.

3.  The schedular criteria are adequate to rate the disability under consideration at all pertinent points, and no claim of unemployability due solely to diabetic retinopathy has been raised. 


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for nonproliferative diabetic retinopathy are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1.4.3, 4.7,, 4.31, 4.75-77, 4.79, Diagnostic Codes 6006, 6027, 6063-66, 6080-81 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require, after a substantially complete application, that  VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004),;  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). must provide information regarding the process by which initial disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, however, he Veteran's higher rating claim involves an  appeal of the initial rating n following the award  of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the SOC and supplemental SOC provided the criteria for higher ratings eye disability (the time and form which suffices, in part. for Dingess/Hartman).  Therefore, no further notice under VCAA is required.

Also, the duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim herein decided that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence.  Also of record and considered in connection with the claim is the transcript of the June 2012 Board hearing, along with various written statements provided by the Veteran and on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In June 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) to explain fully the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2012 hearing, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not then associated with the claims file  that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, here, such omission was harmless, inasmuch as following the hearing, the claim was remanded for development.  Notably, , neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and have not identified any prejudice in the conduct of the Board hearing.  

In April 2013, the Board directed that the AOJ, inter alia, obtain updated VA medical records (to including any reports of eye examinations within three months of the June 2012 hearing), and VA examinations in connection with the Veteran's claims.  The Veteran was also to be afforded an opportunity to provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the matters remaining on appeal.  On remand, updated treatment records were associated with the claims file, including records associated with an ophthalmology appointment in April 2012.  In addition, the Veteran was sent a letter dated in May 2013 requesting information regarding additional records.  As no response was received from the Veteran, no further action in this regard is required .  Finally, the Veteran was afforded additional VA examinations in July 2013, and, as noted above, the Board finds that the examination obtained is adequate for adjudication purposes .  As such, the Board finds that there has been  substantial compliance with the terms of the Board's remand directives.  D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dement v. West, 13 Vet. App. 141, 146-47 (1999).

For all the foregoing reasons, the Board concludes that, with respect to the claim herein decided, VA's duties to the Veteran  have been fulfilled , and that, therefore, there is no prejudice him in the Board proceeding with a decision on the claim, at this juncture.


II.  Higher Rating for Diabetic Retinopathy.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Eye disabilities evaluated under Diagnostic Codes 6000 to 6009 are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6006.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.

A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066. 

Impairment of field of vision is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-81.  Under the amended criteria, separate ratings for loss of visual acuity and visual field defect are permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").

Under 38 C.F.R. § 4.738 C.F.R. § 9, Diagnostic Code 6027, if a replacement lens is present (pseudophakia), post-operative cataracts are rated on impairment of vision, i.e., loss of visual acuity and impairment of visual fields.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The pertinent evidence in this case consists primarily of outpatient treatment records and reports of VA examinations  in May 2009 and July 2013.

The May 2009 VA examination report indicates that the Veteran was diagnosed with very mild early nonproliferative retinopathy.  Best corrected visual acuity was 20/30 bilaterally.  Visual field testing showed confrontational visual field had no field loss bilaterally.  

A VA Compensation and Pension Eye Examination was conducted on July 10, 2013.  The examiner indicated that the Veteran's claims folder was reviewed and showed that the Veteran was diagnosed with diabetes mellitus in 1984 and took insulin until 2008 when his weight loss eliminated the need to continue.  The Veteran was diagnosed with diabetic retinopathy in November 2006.  Corrected vision was 20/25 on the right, and 20/30 on the left.  Anterior segment was within normal limits in both eyes and posterior segment (dilated) was within normal limits in both eyes. It was noted that mild constriction of visual fields OD>OS corresponded to clinical picture of glaucoma suspect. The Veteran was diagnosed with diabetes mellitus without current evidence of diabetic retinopathy in both eyes. 

A review of the Veteran's outpatient records indicated numerous eye examinations dating from 2006.  However, none of these reports indicate symptoms related to diabetic retinopathy that are worse than those outlined in the VA examination reports.  In addition, the Veteran treatment records do not indicate active pathology due to diabetic retinopathy causing incapacitating episodes.

Based on the foregoing, the Board finds that an initial compensable evaluation for diabetic retinopathy is not warranted in this case.  The Veteran's corrected vision is shown to be no less than 20/40 for the right eye, and 20/40 for the left eye, and impairment of a visual field has not been shown.  The evidence also does not show that diabetic retinopathy is productive of incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during any twelve month period. Accordingly, the criteria for a compensable disability rating for nonproliferative diabetic retinopathy under any potentially applicable diagnostic criteria are not met at any point since the effective date of the award of service connection.   See 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6063-6066, 6080-81.

In evaluating the disability under consideration, the Board has considered the Veteran's oral and written assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, with respect to the disability under consideration,  the criteria needed to support higher ratings require testing results and clinical findings that are within the province of trained medical professionals.   See. e.g,  Jones v. Brown, 7 Vet. App. 134, 137-138   (1994).  Thus, while considered, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a compensable rating for diabetic retinopathy.  

Additionally, the Board finds that at no pertinent point has the Veteran's diabetic retinopathy been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) .

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996);  See also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). See 38 C.F.R. § 3.321(b)(1) . If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

Here, the Board finds that the applicable rating criteria are adequate to rate the Veteran's diabetic retinopathy at all pertinent points.  The schedular rating criteria adequately describe the Veteran's and other manifestations of ocular impairment, and provide for higher ratings, under various diagnosis, for more significant and/or additional impairment.  At present, however, the disability simply does not meet the criteria for a compensable rating under any potentially applicable diagnostic code.  Notably, there is no evidence or specific argument indicating  that the schedular criteria are inadequate for rating the Veteran's disability. 

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no ocular impairment that has not been attributed to the service-connected renopathy ( appropriately rated as a single disability). Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  In his case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of the Veteran's higher rating claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while a claim for TDIU is being remanded below, such is based on consideration of his multiple service connected disabilities, and not solely due to his diabetic neuropathy.  Here, however, there is no evidence or allegation that the Veteran's diabetic retinopathy, alone, has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to this disability has not been raised as a component of the current claim for higher rating, and need not be addressed herein. 

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of the Veteran's diabetic retinopathy, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, supra. 


ORDER

An initial, compensable disability rating  for diabetic retinopathy is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision in these matters.

First, with respect to the claim for service connection for Barrett's mucosa, the Board notes that this matter was remanded in April 2013 in order to afford the Veteran a VA examination in connection with the claim.  The Board noted that the Veteran has asserted that this disability is the result of exposure to herbicides during his service in Vietnam.  It was observed that the Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicide agents (including Agent Orange) during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  While Barrett's mucosa is not listed as one of the diseases that may be service-connected on a presumptive basis based on herbicides exposure (see 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir.1994).  The Veteran also indicated that the private physician who has treated him for Barrett's disease told him that he could not "rule out" the possibility that such disease was the result of exposure to Agent Orange. 

The Veteran was afforded a VA examination dated in July 2013.  The examiner was asked to determine whether the condition had its onset during service or  is/was otherwise medically related to service, to include presumed in-service herbicide exposure.  The examiner stated that the claims file  showed that the Veteran was diagnosed in 2006 with gastroesophageal reflux disease (GERD) and Barrett's Esophagus.  He underwent surgery for the condition.  Symptoms included pyrosis (heartburn), reflux, and regurgitation.  The examiner then opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no medical evidence that the GERD or Barrett's esophagus developed during service and these were diagnosed about 40 years later.  However, the examiner did not opine regarding whether the Veteran's condition could have been the result of Agent Orange exposure in service.  As such, additional opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998; see also 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3159.  

With respect to the claim for service connection for hernias, the July 2013 VA examiner found that the surgery to remove the Barrett's esophagus is the etiology of the hernia.  As such, the determination with respect to the claim for Barrett's esophagus will impact the issue of entitlement to service connection for Veteran's hernias.  The hernias claim is therefore inextricably intertwined with the Barrett's claim and should be remanded pending its disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

With respect to the TDIU  claim, the Board notes that total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran is service-connected for post-traumatic stress disorder (PTSD), rated  as 70 percent disabling; coronary artery disease, rated as 60 percent disabling;  diabetes mellitus, rated as 20 percent disabling; and hypertension, diabetic retinopathy, and erectile dysfunction, each rated  as noncompensable.  His combined rating is 90 percent.  Hence, the criteria for a schedular TDIU are met.  The remaining, question, then  is whether the service-connected disabilities render him unemployable.   Further medical development in this regard is warranted.

The Board acknowledges that that ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a) ).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU. As the Veteran's disabilities are both mental and physical, and his PTSD is his most significant disability, such findings should be provided by a psychiatrist (M.D.)

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 . Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

 Prior to arranging for the Veteran to undergo VA examinations, to ensure that that all due process requirements are met and the record is complete with respect to all remaining claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any VA treatment records .

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining  claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) ; but see also 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 . 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include an etiology opinion in connection with the claim for service connection for an eye disorder, if appropriate), prior to adjudicating the remaining claims on appeal. 


 Accordingly, these matters are hereby REMANDED for the following action:
 
1.  Undertake appropriate action to obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c)  with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and response received are associated with the claims file, arrange to obtain further opinion, by an appropriate physician, in connection with the claim for service connection for Barrett's mucosa.  If the physician determines that an examination is needed, one should be arranged. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions. 

The examiner is specifically requested to offer an opinion regarding whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran diagnosed Barrett's mucosa had its onset during service or is otherwise medically related to  service-particularly, presumed in-service exposure to herbicides. 

In addressing the above, the physician must consider and discuss all medical and other objective evidence, as well as all lay assertions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports in any regard, he or she must clearly so state, and explain why.

Notably, the absence of evidence of relevant treatment in the Veteran's service treatment records should not, alone, serve as the basis for a negative opinion.
All examination findings (if any), along , along with complete, clearly stated ration 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.)

The contents of the entire file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of Veteran, and review of the record, the physician should describe the functional effects of each of the Veteran's service-connected disabilities-currently, PTSD, ASHD, diabetes mellitus, diabetic retinopathy, hypertension, and erectile dysfunction-on his activities of daily living, to include employment.  

If no single service-connected disability, alone, is deemed to functionally preclude employment, the physician must consider and discuss the combined functional effects of all the Veteran's service-connected disabilities-in concert-on ability to perform the mental  and/or physical actions required for gainful employment. 

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998). 
 
7 . After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication, and legal authority.
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

 The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


